Notice of Allowability
The Amendment filed After Final 14 May 2020, as part of the After Final Consideration Program, has been entered.
Claims 19-36 and 38 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed subject matter is directed to a method for manufacturing solid milk comprising septs of compressing powdered milk, humidifying the compressed powdered milk, drying the humidified compressed powdered milk to crystallize a portion of amorphous lactose at the surface of the solid milk, forming a hard layer at the surface of the solid milk.  The claimed process requires powdered milk comprising more than 40 wt% of lactose and crystalline lactose in an amount of 0.5 to 10 wt% and comprises α-type monohydrate crystalline lactose and β-type anhydrous crystalline lactose (claims 19 and 35).  The prior art of record Shibata et al. (US 2008/0292770) teaches a method of manufacturing solid milk comprising steps of compacting powdered milk, humidifying the compacted powdered milk and drying the humidified compacted powdered milk.  Shibata et al. is silent with respect to adding crystalline lactose with both α-type monohydrate crystalline lactose and β-type anhydrous crystalline lactose.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796